This appeal having been transferred to the Appellate Division, Third Department, because of the equal division of the justices of this court qualified to sit in the appeal, and the Third Department having remitted the appeal to this court for further action because of the disqualification- of one of the justices, of that department. *913the appeal is transferred to the Appellate Division, Second Department, to be there heard and determined, pursuant to section 231 of the Code of Civil Procedure and the stipulation of the parties filed. Lambert, J., not sitting.